DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 11/02/2021, is acknowledged.

3.  Claims  16-24 are pending.

4.  The recitation “an anti-integrin β7” in claim 18 is objected to because an anti-integrin β7 scFv is the antibody not the antigen.  The antigen is human integrin β7 (see page 20 of the specification [0042]..
 
5.  Applicant’s IDS, filed 3/22/2021 and 5/17/2021, is acknowledged. 

6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.  Claims 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10654931. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 10654931 and the instant claims are directed to a chimeric antigen receptor comprising an anti-integrin β7 scFv comprising the CDRs of MMG49 antibody.  The claims of the `931 anticipate the instant claims.

8.  Claims 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10988540 in view of Porter et al (N. Engl. J. Med. 365, 725–733 (2011) and Neri et al. (Blood. 2011;117(23):6202-6213).

The `540 patent claims anti-β7 antibody comprising the CDRs of MMG49 antibody.

The reference teachings differs from the claimed invention only in the recitation in the recitation of a chimeric antigen receptor (CAR) comprising anti-β7 antibody comprising the CDRs of MMG49 antibody.

Porter et al teach that genetic manipulation of autologous T cells to target specific tumor antigens is an attractive strategy for cancer therapy.  An important feature of this approach is that chimeric antigen receptor T cells can recognize tumor targets in an HLA-unrestricted manner, so that “off-the-shelf” chimeric antigen receptors can be constructed for tumors with a wide variety of histologic features (page 729, right col., 2nd ¶ under discussion).    Porter et al teach that with the use of gene-transfer techniques, T cells can be genetically modified to stably express antibodies on their surface, conferring new antigen specificity.  Chimeric antigen receptors (CARs) combine an antigen-recognition domain of a specific antibody with an intracellular domain of the CD3-zeta chain or FcγRI protein into a single chimeric protein.  Porter et al found that inclusion of the CD137 (4-1BB) signaling domain significantly increases antitumor activity and in vivo persistence of chimeric antigen receptors as compared with inclusion of the CD3-zeta chain alone (see page 725, 1st ¶).  In most cancers, tumor-specific antigens for targeting are not well defined, but in B-cell neoplasms, CD19 is an attractive target. Expression of CD19 is restricted to normal and malignant B cells and B-cell precursors.  Porter et al have initiated a pilot clinical trial of treatment with autologous T cells expressing an anti-CD19 chimeric antigen receptor (CART19); three patients have been treated. They reported on the immunologic and clinical effects of in vivo T-cell treatment with chimeric antigen receptors in one of the patients, who had advanced, p53-deficient CLL (see page 725, 2nd ¶).   

Neri et al teach that integrin β7 is highly expressed in MM cells and its expression correlates with poor survival (see page 6204, right col., 1st ¶ under Results and Fig. 1).  Neri also teaches a role for integrin-ß7 in MM-cell adhesion, migration, and BM homing, and pave the way for a novel therapeutic approach targeting this molecule (abstract).

Given that Neri et al identify integrin β7 as MM-specific antigens for targeting, those of skilled in the art would have had a reason to use anti-integrin β7 antibody taught by the `540 patent to target MM in the chimeric antigen receptor T cells taught by Porter to increase antitumor activity of T-cell against MM. 

9. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


10.  Claims 16 and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The claims recite “an amino acid sequence having at least 80% identity with the amino acid sequence of SEQ ID NO: 4/9” as part of the invention.  Claim 16 encompasses a genus of anti-β7 scFv  comprising up to 20% variation in the VH and VL of the scFv, as well as a subgenus of antibodies comprising less than the required 6 CDRs (deletions).

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding integrin β7.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification at [0094] discloses that a mutation may be introduced into each of the above- mentioned amino acid sequences depending on the situation. It is preferred that such mutation be not introduced into heavy-chain CDRs and light-chain CDRs.  

[0013] The inventors of the present invention have made extensive investigations in order to achieve such object, and as a result, have obtained an MMG49 antibody by performing screening through use of specific binding to myeloma cells and progenitors thereof as an indicator.  Further, the inventors have also elucidated that an epitope of the MMG49 antibody is present in the region of the amino acid residue positions 20 to 109 of the human integrin [0013].

[0155] For example, identity between an amino acid sequence before mutation introduction and an amino acid sequence after mutation introduction is about 70%, preferably about 75%, more preferably about 80%, more preferably about 85%, more preferably about 90%, more preferably about 95%, more preferably about 96%, more preferably about 97%, more preferably about 98%, most preferably about 99%. Such numerical value is one obtained by rounding.


    PNG
    media_image1.png
    336
    729
    media_image1.png
    Greyscale


[0098] The above-mentioned introduction of a mutation into an amino acid sequence refers to substitution, deletion, insertion, or the like. Specific mutation introduction is not particularly limited as long as the mutation introduction can be achieved by adopting a commonly used method. For example, in the case of the substitution, a conservative substitution technology may be adopted.



The specification only discloses mAbs MMG49, within the claimed genus of monoclonal antibody or antigen binding integrin β7 and treat MM.  With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

The specification provides one anti-β7 antibody, MMG49, which was not random combinations of VH and VL i.e., the antibody had specific VH domain (SEQ ID NO: 4) paired with specific VL domain (SEQ ID NO: 9, respectively).  The specification discloses only one species within the instant claim scope. The instant application encompasses (but does not exemplify) fragments and CDRs modification up to 20% (deletion/addition/substitution) to the claimed VH-CDRs and VL-CDRs of SEQ ID NOs: 4 and 9.  There is no teaching identifying what amino acids can be varied within the VH-CDRs and/or VL-CDRs antibody regions and still retain antibody or fragments capable of binding a region of amino acid residue positions 20-90 of β7 integrin.   Brown et al (J. Immuno. 1996 May, 3285-91 at 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.  Vajdos et al. (J. Mol. Biol. 2002, Jul 5, 320(2):415-28 at 416) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  The scope of the claims encompasses antibodies with VH or VL that encompass variation (addition, deletion, substitution) in their CDRs.  The prior art discloses that 6 CDRs as being essential structure of antibody's binding site, and thus when intact, would provide enough structure to define the antibody's binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR's) or retain (e.g., constant or variable framework) antigen binding.   Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VLCDRs or VHCDRs regions of the disclosed antibody and the retention of a specific binding antibody that binds the Olfml-3 to satisfy the WD requirement for the claims.

It is unlikely that antibodies or fragments thereof as defined by the claims which may contain less than the full complement of CDRs from the heavy and light chain variable regions of the MMG49 antibody fused to framework sequence, have the required binding function.    The specification provides no direction or guidance regarding how to produce scFv antibodies as broadly defined by the claims.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.  Further, the specification does not teach that a functional antibody can be obtained by replacing the CDR regions of an acceptor antibody with the less than all the 6 CDRs sequences of a donor antibody.  

With respect to the recitation an antibody which does not comprise all 6 CDRs of the antibody that is produced by MMG49, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material (http://www.cabic.com/bcp/060209/BCelsa_WDA.ppt#959,2,Antibody Structure) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.

Regarding the amino acid substations in variable region one skilled in the art have recognized challenge and trade-offs once it is applied in antibody. Rabia et al (Biochem Eng J. 2018 September 15; 137: 365-374) states that optimize antibody properties (affinity, specificity, stability, solubility and effector functions) with amino acid substitutions is challenge and is always trade-offs and states that an outstanding challenge in the field is that optimizing properties such as antibody affinity can lead to defects in other properties such as antibody stability, specificity and solubility. The resulting trade-offs between improvements in some antibody properties and reductions in others highlight that they are often interdependent and cannot be easily separated (introduction). Rabia et al further state given that the maximal chemical diversity of antibody CDRs is unimaginably large (>1078 antibody variants based on 20 different amino acids at ~60 sites in the CDRs), it is extremely challenging to define the sequence determinants of antibody specificity (para 2).

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 


11.  No claim is allowed.

12.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) Grupp, S.A. et al. Chimeric antigen receptor-modified T cells for acute lymphoid leukemia. N. Engl. J. Med. 368, 1509–1518 (2013).



13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 17, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644